Citation Nr: 0805629	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  06-03 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to generalized anxiety disorder.

2.  Entitlement to an increased evaluation in excess of 30 
percent for generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Regional 
Office (RO) that denied service connection for hypertension 
and denied an increased evaluation in excess of 30 percent 
for generalized anxiety disorder.

The veteran initially filed a claim for generalized anxiety 
disorder in March 1969 and was granted a 10 percent 
evaluation.  Upon filing a claim for an increased evaluation 
for generalized anxiety disorder in July 2000, the veteran 
was granted a 30 percent evaluation.

The supplemental statement of the case issued on January 2007 
included both  hypertension and heart disease in the 
veteran's claim for secondary service connection, stating 
that although the veteran's claim was for secondary service 
connection for hypertension, both his private physician and 
VA examiners expanded the issue to include the related 
condition of heart disease.  Though the Board acknowledges 
this action, as the veteran did not claim secondary service 
connection for heart disease, the issue will be limited to 
hypertension.


FINDINGS OF FACT

1.  There is no evidence of hypertension during service or 
for many years thereafter.

2.  There is no competent medical evidence linking the 
veteran's hypertension to service or to a service-connected 
disability.

3.  The veteran's generalized anxiety disorder is manifested 
by complaints of sleep difficulty, increased anxiety, 
depressed mood, and GAF Scores ranging from 45 to 65, but 
with neutral mood, appropriate affect, normal speech, normal 
thought processes and content, no suicidal or homicidal 
ideation, and fair insight, judgment, and his impulse 
control. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service or by a service- connected condition, nor was the 
condition shown within one year of discharge. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).  

2.  The criteria for an initial evaluation in excess of 30 
percent for generalized anxiety disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a December 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  This case was last readjudicated in January 2007. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private and VA medical records and VA 
examinations.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the December 2004 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In this regard, the Board is aware of the veteran's 
statements in his VA examinations and in VA outpatient 
treatment records, in which a description was made of the 
effect of the service-connected disability on employability 
and daily life.  These statements indicate an awareness on 
the part of the veteran that information about such effects, 
with specific examples, is necessary to substantiate a claim 
for a higher evaluation.  Significantly, the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim."  Id., slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  This showing of actual knowledge satisfies the first 
and fourth requirements of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

Finally, the March 2005 rating decision includes a discussion 
of the rating criteria utilized in the present case, and this 
criteria was set forth in further detail in the February 2006 
statement of the case.  The veteran was accordingly made well 
aware of the requirements for an increased evaluation 
pursuant to the applicable diagnostic criteria, and such 
action thus satisfies the third notification requirement of 
Vazquez-Flores.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection for Hypertension, to include as secondary 
to service-connected generalized anxiety disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served 90 days or more during a period of 
war, and hypertension becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the Court's decision in 
Allen, by providing that "any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service-connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury."  See 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).  This case predates the 
regulatory change.  Regardless, based upon the facts in this 
case, neither version is more favorable and the regulatory 
change does not impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran has not argued, and the evidence does not 
otherwise establish, that hypertension was present in service 
or within one year following his discharge from service.  
Rather, the veteran's main assertion is that hypertension is 
related to his service-connected generalized anxiety 
disorder.  The Board will therefore analyze the issue of 
service connection for hypertension as secondary to the 
veteran's service-connected generalized anxiety disorder.

The veteran's current disability is demonstrated by private 
and VA medical records.  Private medical records from 
February 1992 and February to March 1999 note the veteran's 
history of hypertension.  The February 1992 private medical 
report noted that the veteran also had a history of being a 
former cigarette smoker, hypercholesterolemia and a family 
history of coronary heart disease.  In February 1999 a 
private physician noted hypertension among his impressions 
and stated the veteran was currently under treatment for 
hypertension.

VA outpatient records from September 2001 through September 
2006 reflect the veteran was assessed with hypertension, 
noted as controlled and uncontrolled at different times 
throughout the period of outpatient treatment.  The veteran 
was on medication at times during this period.  The veteran's 
blood pressure readings taken in April 2005 were 141/47, 
160/60 and 140/50.  His blood pressure taken in September 
2006 was 134/57.  

A December 2006 VA examination reflects blood pressure 
readings of 140/80, 140/78 and 140/80.  At this time the 
veteran was noted to be on medication for hypertension, 
including Lopressor, Lotrel and Plavix.  He was diagnosed 
with hypertension.

As there is evidence of a current disability and a service-
connected disorder, the Board will address the issue of 
whether there is medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.

Statements submitted by two private physicians suggest a 
possible link between the veteran's anxiety disorder and his 
hypertension.  In a June 2000 letter, a private physician 
stated that the veteran had a myocardial infarction with 
subsequent coronary bypass surgery at which time there was a 
period of intense anxiety and stress about the possibility of 
losing his job which was a contributing factor to his 
coronary event.  This letter however does not specifically 
address hypertension and does not provide any rationale for 
the conclusion.  The physician also submitted a statement in 
January 2006 stating that the veteran has chronic coronary 
artery, heart valve, hypertension and congestive heart 
failure diagnoses, all of which are worsened by chronic 
anxiety.  The physician again does not provide any rationale 
for such opinion.  

In a December 2006 VA examination, based on a review of the 
veteran's entire file, the examiner opined that even thought 
the veteran has a 10 percent disability for anxiety, this 
does not contribute to his cardiac conditions or aggravation.  
The examiner further concluded that the veteran has multiple 
risks such as smoking, essential hypertension, family history 
and hypercholesterolemia.  He noted that anxiety does not 
worsen stenosis, the veteran had a mostly cholesterol 
condition and smoking could cause the stenosis.  Finally, the 
examiner stated that in his opinion even though any patient 
will have anxiety when they undergo any cardiac surgery, that 
does not mean the military service aggravated or caused the 
coronary artery condition. 

The veteran's file was also reviewed by the Chief of 
Cardiology at the East Orange VA medical center in December 
2006.  He concluded that the hypertension, coronary heart 
disease and aortic stenosis were not in any way worsened by 
the service-connected anxiety disorder.

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing the medical evidence, the Board is "certainly 
free to discount the credibility of [a] physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

In this case, the two nexus opinions made by the private 
physician were not predicated on a review of the claims 
folder and provided no rationale to support the conclusions.  
Therefore, the Board does not find the private physician's 
opinions to be competent or credible.  The Board, therefore, 
attaches greater weight to the opinions of the VA examiner 
and the Chief of Cardiology in the VA medical center, which 
were predicated on a review of the claims file and 
examination of the veteran.  Further, the VA examiner and 
Chief of Cardiology specifically considered the conclusions 
of the private physician.  In addition, both the VA examiner 
and Chief of Cardiology provided a rationale for why they 
believed that the findings did not support a conclusion that 
the veteran's hypertension was linked to the service-
connected generalized anxiety disorder.

Absent a competent credible nexus opinion linking the current 
disability to the service-connected disability entitlement to 
secondary service connection cannot established.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.

          Increased evaluation, Generalized Anxiety 
Disorder

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The veteran's PTSD is evaluated pursuant to the General 
Rating Formula for Psychoneurotic Disorders which provides 
for the following ratings:

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of  minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Richard v. Brown, 9 
Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  GAF scores ranging from 51 to 60 indicate 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  A GAF score of 
41 to 50 indicates serious symptoms and serious impairment in 
social, occupational, or school functioning (e.g., no 
friends), while a GAF score of 31 to 40 indicates major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF score of 21 to 30 indicates that behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acting grossly inappropriately, suicidal 
preoccupation), or an inability to function in almost all 
areas (e.g., stays in bed all day; no job, home, or friends).  
A GAF Score of 11 to 20 indicates that there is some danger 
of hurting oneself or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement), or an occasional failure to maintain minimal 
personal hygiene, or gross impairment in communication.  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM IV), it does 
not assign disability percentages based solely on GAF Scores.  
See 38 C.F.R. § 4.130 (2007).  Accordingly, GAF Scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record

The veteran contends that his service-connected anxiety 
disorder has gotten worse and requests a re-evaluation of his 
present condition.  He is currently evaluated at 30 percent.  

The medical evidence of treatment for anxiety disorder 
includes VA outpatient treatment records as well as a VA 
examination.  A November 2004 psychologist's note made in the 
VA outpatient records states the veteran's difficulty in 
finding work has led to a worsening of anxiety and complaints 
of sadness.

VA outpatient treatment records demonstrate that the veteran 
was seen for a medical consultation for his anxiety disorder 
in November 2004.  Subjective complaints of anxiety included 
loss of employment, multiple heart surgeries and the possible 
loss of the veteran's house.  Objective findings reflect an 
anxious and depressed mood and affect, crying spells and poor 
sleep.  The veteran denied any suicidal ideation and his 
thoughts were logical and coherent.  He was assessed with 
depressive disorder and assigned a GAF Score of 50.  

In December 2004, the veteran was seen at the VA outpatient 
treatment center for a follow up appointment.  He was 
assessed with a neutral mood and affect and encouraged to 
take Xanax to keep his blood pressure and anxiety low.  He 
also reported sleeping 2 hours a night.  The examiner made 
note that he had not smoked for more than 7 years at that 
time.  In January 2005, VA outpatient records report the 
veteran's mood as neutral as was his affect.  He was taking 
medication, Xanax, for his anxiety at this time.  The 
examiner noted the veteran was not employable due to physical 
health issues and assigned him a GAF Score of 45.  In 
February 2005, the veteran returned with complaints of 
anxiety manifest by sleeping problems, loss of temper, 
impatience and belching.  The target of his worry was 
financial and medical concerns. 

A VA outpatient mental health examination on February 2005 
reported the veteran was taking medication, Xanax and Ambien, 
for his anxiety and sleep problems, and was doing well.  He 
was not on antidepressants at the time and it was noted that 
he did not appear depressed.  The examination reported the 
veteran was in a good mood with good energy, motivation and 
appetite.  The veteran reported to sleep better with 
medication.  There was no reported suicidal or homicidal 
ideation, hallucinations, plans to harm himself or others, 
looseness of associations or flight of ideas. Additionally, 
the veteran demonstrated good eye contact, cooperation, no 
abnormal movements and was goal directed.  Finally, the 
examiner noted the veteran was stable and not depressed, 
manic or psychotic at this time.  

In September 2005, the veteran was again seen for a follow up 
visit at the VA outpatient treatment center.  A mental health 
evaluation revealed the veteran was no longer on medication 
and appeared to be doing okay without medication.  He 
reported that he occasionally was anxious but was able to 
manage it.  The rest of the clinical findings remained 
unchanged since the February 2005 examination.  He was 
assigned a GAF Score of 65.

In a VA examination in December 2005, the veteran reported 
poor sleep, restlessness and difficulty concentrating.  He 
stated that his anxiety has been worsened because of multiple 
medical problems.  A mental status examination revealed the 
veteran had a neutral mood, appropriate affect, normal 
speech, no perceptual problems and was cooperative and 
dressed casually.  His thought processes and content were 
normal and he displayed no suicidal or homicidal ideation.  
He was oriented to person, place and time.  The veteran's 
insight and judgement were fair as was his impulse control.  
He denied any recent stressful life events.  Socially the 
veteran spent most of his time at home, had a limited social 
network and was able to take care of activities of daily 
life.  He was not working because of his medical problems.  
The examiner concluded that the veteran had moderate 
symptoms, was somewhat isolative, was competent, and his 
psychiatric problems did not prevent him from getting 
employment.  His GAF Score was 50.

Based on the evidence of record, the Board finds that the 
veteran's symptoms do not meet the criteria for an evaluation 
higher than 30 percent.  The veteran's generalized anxiety 
disorder symptoms are absent of circumstantial, circulatory 
or stereotyped speech, panic attacks, difficulty in 
understanding complex commands, impaired memory, impaired 
judgment, impaired abstract thinking, suicidal ideation, 
homicidal ideation, obsessional rituals, impaired impulse 
control, hallucinations, illogical speech and an inability or 
difficulty in establishing and maintaining effective work and 
social relationships, that are necessary to receive a higher 
evaluation.  Although the veteran was not working, the VA 
examiner noted his psychiatric problems did not prevent him 
from gaining employment.  The veteran also remains married to 
his wife and did not report any problems with maintaining 
effective relationships.  The Board acknowledges the 
veteran's GAF Scores ranging from 45 to 65, indicating mild 
to serious symptoms, however, the veterans reported symptoms 
and treatment reflects the presence of more mild to moderate 
symptoms consistent with a 30 percent rating.

In sum, the veteran displays symptoms that warrant an 
evaluation of 30 percent for service connection for 
generalized anxiety disorder since the clinical findings do 
not justify a higher rating.  Accordingly, the Board finds 
that the preponderance of the evidence does not support a 
rating of in excess of 30 percent for generalized anxiety 
disorder.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for hypertension, to include as secondary 
to generalized anxiety disorder, is denied.

An increased evaluation in excess of 30 percent for 
generalized anxiety disorder is denied. 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


